DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-5, 7-8, 10-12, 14, 16-18, & 20 are rejected under 35 U.S.C 103 as being unpatentable over Chan et al. (US 20140379916), hereon referred to as Chan, in view of Foxhoven et al. (US 9705922), hereon referred to as Foxhoven, in view of Pappu et al. (US 2017/0374088), and hereon referred to as Pappu.  
	In regards to claims 2, 10 & 16 Chan discloses receive a DNS request for website access permission from a service gateway, wherein the DNS request includes a hostname corresponding to a website and a device identifier from a requesting client computing device (A gateway (Figure 5) that receives a DNS request from a computing device on the LAN; The DNS server resolving an IP address from a hostname; Paragraphs 0015-0020). 
	However, Chan does not disclose determine, using a website filtering policy associated with the device identifier, a grant/block status identifier for the DNS request. In an analogous art Foxhoven discloses determine, using a website filtering policy associated with the device identifier, a grant/block status identifier for the DNS request (DNS servers providing URL filtering using white/black lists, such that when requested URL is determined to be blocked, the DNS response includes additional information; Col. 6, lines 38-45; Col. 6, lines 16-18). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Chan, with the teachings disclosed by Foxhoven regarding determine, using a website filtering policy associated with the device identifier, a grant/block status identifier for the DNS request. The suggestion/motivation of the combination would have been to provide additional security in policy, reporting, and authentication over Domain Name System (DNS) (Foxhoven; Column.1 Lines.15-21). 
	However, the combination of Chan and Foxhoven does not disclose transmit the grant/block status identifier to the service gateway. In an analogous art Pappu discloses disclose transmit the grant/block status identifier to the service gateway (DNS requests and DNS responses that are structured to include the source IP address and destination IP address; Paragraph 0044; Fig.4A-4B).

In regards to claims 3, 11 & 17, Chan discloses wherein the service gateway forwards the DNS request to an internet address for a DNS service of an internet service provider (ISP), the ISP providing external network services to the service gateway (The gateway can select multiple different DNS servers to forward the received DNS request such that the different DNS servers are located on different access networks provided by different Internet Service Providers (Paragraphs 0014-0017). 
	In regards to claim 4, Chan discloses wherein the server is external to the ISP (The gateway can select multiple different DNS servers to forward the received DNS request such that the different DNS servers are located on different access networks provided by different Internet Service Providers (Paragraphs 0014-0017).
	In regards to claims 5, 12 & 18, Chan discloses wherein the service gateway transmits a DNS request response to the requesting client computing device based on the grant/block status identifier (The gateway can then transmit the responses to the computing device that initially sent the DNS request to the gateway over the LAN; Paragraph 0033).
	In regards to claims 7, 14 & 20, Chan discloses wherein the device identifier is a MAC address (The identifier can be a MAC address; Paragraphs 0042-0046).
	In regards to claim 8, Foxhoven discloses wherein the website filtering policy is comprised of both specific websites and categories of websites (DNS servers providing URL filtering using white/black lists such that when requested URL is determined to be blocked, the DNS response includes additional information; (Col. 6, lines 38-45; Col. 6, lines 16-18). Examiner notes that the specific content of the claimed message has not been given patentable weight because the content is never functionally utilized in the claims and would therefore be considered nonfunctional descriptive material, which does not receive patentable weight (MPEP 2111.05).

Claims 6, 9, 13, 13, 15, 19 & 21 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Chan, Foxhoven and Pappu in view of Els et al. (US 2018/0007054), hereon referred to as Els.  
	In regards to claims 6, 13 & 19, the combination of Chan, Foxhoven and Pappu does not disclose receive the website filtering policy associated with the device identifier from the service gateway; and store website filtering policy. However, in an analogous art Els discloses receive the website filtering policy associated with the device identifier from the service gateway (It may then determine to which user this device belongs to (e.g., each device may be associated with a user). At this point it may select an appropriate user policy (e.g., filtering list) to apply and how to respond to the DNS request; the external IP may be used to narrow down the request to a subscriber (e.g., a residence, business, etc.) and the internal IP address may be used to lookup an associated user (e.g., a user of the internal network, etc.) which may have a policy (e.g., website filtering list; Paragraphs 0034; 0068) ; and store website filtering policy (The data structure manipulator 215 may create and modify the website filtering list. The website filtering list may be created as a data structure (e.g., formatted information stored in memory, storage, etc.; Paragraph 0053). 


At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by the combination of Chan, Foxhoven and Pappu, with the teachings disclosed by Els regarding receive the website filtering policy associated with the device identifier from the service gateway; and store website filtering policy. The suggestion/motivation of the combination would have been to provide 
In regards to claims 9, 15 & 21, Els discloses wherein the server contains a database of device identifiers, wherein each device identifier is associated with a user and each user is associated with a filtering policy (It may then determine to which user this device belongs to (e.g., each device may be associated with a user). At this point it may select an appropriate user policy (e.g., filtering list) to apply and how to respond to the DNS request; the external IP may be used to narrow down the request to a subscriber (e.g., a residence, business, etc.) and the internal IP address may be used to lookup an associated user (e.g., a user of the internal network, etc.) which may have a policy (e.g., website filtering list; Paragraphs 0034; 0068).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SHARIF E ULLAH/Primary Examiner, Art Unit 2495